DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment, filed 12/6/2021, in which claims 27, 33, 34, 40 and 41 were cancelled, claims 26, 28, 32 and 39 were amended, and claims 48-50 were newly added.  Claims 26, 28-32, 35-39 and 42-50 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected of the species of formula (V) without traverse in the reply filed on 4/22/2021.
Claims 26, 28-32, 35-39 and 42-50 are under consideration as they read on the species of formula (V).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Claims 26, 28-32, 35-39 and 42-50 have an effective filing date of 12/21/2007, which is the filing date of PCT/US2007/088634.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

	Specification
The substitute specification filed 12/6/2021 has been entered.

The disclosure is objected to because of the following informalities:
At paragraph [0002], the ASCII text file is missing the .txt extension.  
Appropriate correction is required.

Response to Arguments - Claim Objections
	The objection to claim 26 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/6/2021.

Response to Arguments - Improper Markush

	The rejection of claims 26, 28-32, 35-39 and 41-44 on the judicially-created basis that they contain an improper Markush grouping of alternatives has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28-32, 35-39 and 42-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (A) a method of treating prostate cancer with CpG island hypermethylation of a GSTP1 gene in a subject, comprising (a) identifying a subject as having prostate cancer with CpG island hypermethylation of a GSTP1 gene, and (b) administering to the subject a therapeutically effective amount of a compound of formula (V):

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof; and (B) a method of reversing epigenetic silencing of a GSTP1 gene in a prostate cancer cell, breast cancer cell or liver cancer cell, comprising contacting the cancer cell with an effective amount of a compound of Formula (V)

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof, wherein the contacting is in vitro, does not reasonably provide enablement for treating any other form of cancer other than prostate cancer, for treating cancer without CpG island hypermethylation of the GSTP1 gene, for reversing epigenetic silencing of one or more genes in other cancer cells and in cancer cells in vivo, for reversing epigenetic silencing of any other gene, or for inhibiting an interaction of a MBD family protein with methylated genomic DNA in a cancer cell with the compound of formula (V).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This rejection was made in the Office action mailed 6/8/2021 and has been rewritten to address the amendment to the claims in the reply filed 12/6/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by 
	Nature of the invention: Claims 26, 28-31 and 48 are drawn to a method of treating a cancer in a subject.  The method comprises the steps of “a) identifying a subject as having prostate cancer, breast cancer, or liver cancer with CpG island hypermethylation and/or epigenetic gene silencing mediated by a methyl-binding domain (“MBD”) family protein; and b) administering to the subject a therapeutically effective amount of a compound of structural formula (V):

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof.” Dependent claim 28 requires the cancer to be prostate cancer, but does not limit the “CpG island hypermethylation and/or epigenetic gene silencing” to CpG island hypermethylation of a GSTP1 gene.  Dependent claim 29 requires the subject to be a human.  Dependent claim 30 limits the epigenetic gene silencing mediated by a MBD family protein to epigenetic gene silencing mediated by MBD2 protein.  Dependent claim 31 limits the epigenetic gene silencing mediated by a MBD family protein to gene silencing of GSTP1, APC, HIC-1, RASSF1A, PTGS-2, EDNRB, MDR-1, ESR1, TIMP3, CDKN2A, CDKN2B, MLH1, MGMT, DAPK1, CDH1, ARF, IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2.  Dependent claim 48 limits the gene silencing mediated by an MBD family member to comprise silencing of GSP1, but does not limit the CpG island hypermethylation of the independent claim and does not limit the cancer to prostate cancer.  The nature of the 
	Claims 32, 35-38, 45 and 49 are drawn to a method of reversing epigenetic silencing of one or more genes in a prostate cancer cell, a breast cancer cell, or a liver cancer cell.  The method comprises the step of contacting the cancer cell “with an effective amount of a compound of: structural formula (V):

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof.”  Dependent claim 35 limits the epigenetic gene silencing that is to be reversed to epigenetic gene silencing mediated by a MBD family protein, and dependent claim 36 limits the MBD family protein to MBD2.  Dependent claim 37 limits the epigenetic gene silencing of one or more genes to be reversed to epigenetic gene silencing of one or more of GSTP1, APC, HIC-1, RASSF1A, PTGS-2, EDNRB, MDR-1, ESR1, TIMP3, CDKN2A, CDKN2B, MLH1, MGMT, DAPK1, CDH1, ARF, IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2.  Dependent claim 38 requires the contacting of the cancer cell to be in vivo.  Dependent claim 45 requires the contacting to be in vitro but does not limit the form of epigenetic gene silencing.  Dependent claim 49 limits the gene to GSTP1 but does not limit the form of epigenetic gene silencing and does not require the method to be carried out in vitro.  The nature of the invention is complex in that the contacting of any a prostate cancer, breast cancer, or liver cancer cell with the compound of formula (V) must be capable of reversing any form of  in vitro or in vivo.  
	Claims 39, 42-44, 46 and 50 are drawn to a method for inhibiting the interaction of a methyl-binding domain (MBD) family protein with methylated genomic DNA in a prostate cancer cell, a breast cancer cell, or a liver cancer cell.  The method comprises the step of contacting the cancer cell “with an effective amount of a compound of: structural formula (V):

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof.  Dependent claim 42 limits the MBD family protein to MBD2.  Dependent claim 43 requires the methylated genomic DNA to comprise a GSTP1, APC, HIC-1, RASSF1A, PTGS-2, EDNRB, MDR-1, ESR1, TIMP3, CDKN2A, CDKN2B, MLH1, MGMT, DAPK1, CDH1, ARF, IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2 gene, or a promoter region thereof.  Dependent claim 44 requires the contacting to be in vivo.  Dependent claim 46 requires the contacting to be in vitro.  Dependent claim 50 requires the methylated genomic DNA to comprise GSTP1.  The nature of the invention is complex in that the compound of formula (V) must be capable of inhibiting the interaction of any MBD family member protein with methylated genomic DNA in a prostate cancer, breast cancer, or liver cancer cell by contacting the cancer cell, either in vitro or in vivo with the compound.
	Claim 47 is drawn to a method of treating prostate  cancer associated with CpG island hypermethylation and/or epigenetic gene silencing mediated by a methyl-binding domain 

    PNG
    media_image1.png
    116
    244
    media_image1.png
    Greyscale

, or a pharmaceutically acceptable salt thereof.  The nature of the invention is complex in that the compound of formula (V) must be capable of treating prostate cancer associated with CpG island hypermethylation of any gene and/or any epigenetic gene silencing mediated by any methyl-binding domain (MBD) family protein.  
	Breadth of the claims:  Claims 26 and 28-31 broadly encompass the treatment of prostate cancer, breast cancer and liver cancer with CpG island hypermethylation and/or epigenetic gene silencing mediated by a MBD family protein, where any gene(s) are hypermethylated and/or epigenetically silenced by a MBD family protein.  Claim 48 broadly encompasses the treatment of prostate cancer, breast cancer and liver cancer with CpG island hypermethylation and/or epigenetic gene silencing mediated by a MBD family protein, where the gene GSTP1 gene is silenced.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Claims 32, 35-38 and 42 broadly encompass reversing epigenetic silencing of any one or more genes in a prostate cancer cell, a breast cancer cell, or a liver cancer cell, where the epigenetic silencing is mediated by any mechanism, such as DNA methylation, histone modification, and/or non-coding RNA-associated gene silencing, where the cancer cell is present either in vitro or in vivo.  Claim 49 requires the one or more genes to comprise GSTP1.  The 
	Claims 39, 42-44 and 46 broadly encompass inhibiting the interaction of any MBD family protein with any methylated genomic DNA in a prostate cancer cell, a breast cancer cell, or a liver cancer cell that is present either in vitro or in vivo.  Claim 50 requires the methylated genomic DNA to comprise GSTP1.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Claim 47 broadly encompasses the treatment of prostate cancer associated with CpG island hypermethylation and/or epigenetic gene silencing mediated by any MBD family protein.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples:  The specification teaches that methyl-binding domain (MBD) proteins constitute a family of proteins capable of mediating transcriptional repression via effects on chromatin structure (e.g., paragraph [0055]).  The specification teaches that MBD family proteins include MeCP2, MBD2 and MBD4 (e.g., paragraphs [0055]-[0058]).  The specification teaches that two MBD proteins have been implicated in the silencing of critical genes in cancer cells carrying abnormally hypermethylated CpG island sequences (e.g., paragraph [0065] and Figure 1).  However, other MBD proteins may also be involved (question mark in Figure 1).  The specification teaches that the present invention is based, in part, on the finding that MBD2-containing complexes are responsible for transcriptional repression accompanying somatic CpG hypermethylation at GSTP1, which is the most common somatic genome change reported for prostate cancer, and is also a common alteration in other cancers, such as breast and liver cancer (e.g., paragraph [0069]).  
5-mCpG containing DNA using an in vitro binding assay.  The compound of formula (V) was identified as a compound capable of reactivating expression from a methylated GSTP1 promoter in the cell-based assay (e.g., Table 2).  However, the compound of formula (V) was not tested to determine whether it is capable of directly inhibiting MBD2 binding to 5-mCpG containing DNA (e.g., Table 2).  Further, the compound of formula (V) was not tested for its ability to directly inhibit binding of DNMT1 or MeCP2 to methylated DNA (e.g., Table 2).  The disclosure is silent with regard to the ability of the compound of formula (V) to inhibit the interaction of a MBD family protein with methylated genomic DNA at the GSTP1 gene or any other gene.  The disclosure is silent with regard to the ability of the compound of formula (V) to reverse epigenetic silencing of any other gene, whether the epigenetic silencing is mediated by hypermethylation or another mechanism.
	The specification suggests that many genes, which have been found to contain regions of DNA hypermethylation in diseased tissues, including cancer, may be MBD protein-mediated genes (e.g., paragraph [0075]).  The specification envisions the modulation of an MBD protein to treat any disease, such as cancer (e.g., paragraph [0071]).  The specification asserts that prevention and treatment of cancer using methods of the present invention applies to all cancers associated with epigenetic gene silencing due to gene hypermethylation (e.g., paragraph [0084]).  
	Predictability and state of the art:  The prior art teaches that epigenetic modifications include CpG methylation and histone deacetylation (e.g., Egger et al. Nature, Vol. 429, No. 6990, pages 457-463, May 2004, cited in a prior action; Farrell, WE. Hormone and Metabolic Research, Vol. 37, No. 6, pages 361-368, June 2005, cited in a prior action).  The use of epigenetic modifiers for the treatment of cancer was a nascent technology at the time the time the invention was made (Egger et al. 2004; e.g., page 460, Epigenetic therapy; page 461, Potential pitfalls of epigenetic therapy; pages 461-462, Future perspectives; Table 2).
The prior art teaches that the MBD family of proteins includes MeCP1, MeCP2, MBD1, MBD2, MBD3 and MBD4 (Berger et al. Stem Cells and Development, Vol. 33, No. 6, pages 1537-1539, 2005, cited as reference 10 on the IDS filed 6/4/2019; e.g., paragraph bridging pages 1537-1538).  MBD3 does not bind to methylated DNA (Berger et al. page 1538, left column, 2nd full paragraph).  The prior art does not teach agents and chemical compounds that inhibit each of these MBD proteins such that transcription of genes with methylated CpG islands is increased.  
	The prior art teaches that there are gene-specific profiles of MBDs for hypermethylated promoters in breast cancer cells (Ballestar et al. The EMBO Journal, Vol. 22, No. 23, pages 6335-6345, 2003, cited as reference 9 on the IDS filed 6/4/2019; e.g., Abstract).  Ballestar et al teach that different MBD proteins bind to different genes (e.g., page 6336, paragraph bridging columns; Table 1).  For example, MeCP2 and MBD2 were found to bind the methylated GSTP1 promoter; however, only MeCP2 bound to RASSF1A and RARB2 (e.g., page 6336, paragraph bridging columns).  Accordingly, it would have been unpredictable to increase the expression of genes such as RASSF1A and RARB2 by administering an inhibitor of MBD2 protein.  Esteller et al (Cancer Research, Vol. 61, pages 3225-3229, 2001, cited as reference 13 on the IDS filed 6/4/2019) teach that CpG island hypermethylation was not found in ovarian cancer, uterine cancer, head and neck cancer, leukemia, bladder cancer, stomach cancer, and pancreatic cancer (e.g., Fig. 1B).  Accordingly, it would have been unpredictable to re-express GSTP1 in each of these types of cancers or all of the specific types of cancers encompassed by or recited in the claims.  Because the mechanisms of GSTP1 re-expression by the compound of formula (V) is not known, reactivation of GSTP1 expression cannot be predictably extrapolated to the reactivation of other genes.  Based upon the information provided in the specification, GSTP1 is expressed in about 10% of prostate cancers, 20% of liver cancers, and 70% of breast cancers (e.g., paragraph [0103]).  Thus, it would have been unpredictable to use re-expression of GSTP1 to treat any form of cancer in that cancers of many types exist with expression of GSTP1.

GST π1 (hereafter called GSTP1) is frequently overexpressed in many cancers, including tumors of the brain, breast, ovary esophagus, stomach, pancreas, colon, skin, kidney, lung, bile ducts, promoter hypermethylation is a signature of prostate cancer (7).

Dang et al teach that GSTP1 promotes tumorigenicity in terms of in vivo tumor engraftment and growth (e.g., Title, Abstract; page 9485, right column, last paragraph; page 9492, right column, full paragraph).  Huang et al (Modern Pathology, Vol. 16, No. 6, pages 558-565, 2003, cited as reference 15 on the IDS filed 6/4/2019) teach that expression of GST-pi was associated with breast tumors that are more aggressive and have a poorer prognosis than GST-pi-negative breast cancers (e.g., Abstract; page 563, right column, last full paragraph; paragraph bridging pages 563-564; page 564, left column, 1st full paragraph).  Duvoix et al (Biochemical Pharmacology, Vol. 66, No. 8, pages 1475-1483, October 2003, cited as reference 12 on the IDS filed 6/4/2019) teach that GSTP1-1 expression in leukemia is related to carcinogenesis  and resistance to anticancer drugs (e.g., page 1480, right column, 1st full paragraph).  Duvoix et al teach a reduction in GSTP1-1 (a.k.a. GSTP pi) mRNA and protein levels in K562 cells upon administration of curcumin, where a decrease in GSTP1-1 is paralleled win an onset of apoptosis (e.g., Abstract; page 1481, right column; page 1482, left column).  Thus, Duvoix et al suggest the in vivo would have been unpredictable.
	In contrast, the prior art teaches that a compound known as procainamide is able to reactivate GSTP1 expression in prostate cancer cells having CpG hypermethylation of GSTP1 and is able to reduce tumor size (Lin et al. Cancer Research, Vol. 61, pages 8611-8616, December 2001; e.g., page 8612, left column, 1st full paragraph; Fig. 2).  Thus, one would have had a reasonable expectation of success I treating prostate cancer having CpG island hypermethylation of a GSTP1 gene in a subject, comprising administering an effective amount of the compound of formula (V) to the subject to re-express GSTP1.
	Amount of experimentation necessary:  It would have required a large amount of experimentation to carry out the full scope of the claimed methods.  One would be required to determine whether the compound of formula (V) is capable of treating breast cancer and liver cancer and reactivating all of the claimed genes in prostate, breast, and liver cancer cells.  This would require a large amount of inventive effort considering the disclosure only teaches re-expression of hypermethylated GSTP1 in cultured cells.  Activating expression of GSTP1 in cancer would be contrary to the teachings of the art for many forms of cancer, where the prior art teaches it would be desirable to treat cancer by reducing GSTP1 expression (e.g., Townsend et al. 2003; Duvoix et al. 2003).  Moreover, experimentation would be required to determine whether the compound of formula (V) is capable of inhibiting the interaction of MBD proteins, such as DNMT1, MBD2 and MeCP2, etc., with methylated genomic DNA.  Without any knowledge of the mechanism of function for the compound of formula (V), this would require significant inventive effort.  Without experimentation, one would have no idea as to whether the 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 26, 28-32, 35-39 and 42-50 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 27, 33, 34 and 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 12/6/2021.
With respect to the rejection of claims 26, 28-32, 35-39 and 42-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
The response notes that claim 26 was amended to require that the cancer must be prostate cancer, breast cancer, or liver cancer.  The response also notes that claims 32 and 39 were amended to require the cancer cell to be a prostate cancer cell, a breast cancer cell or a liver cancer cell.  The response points to paragraph [0016]/[0103] of the specification for support of the assertion that the agents are useful for the claimed methods.  Paragraph [0103] discloses that MBD2 protein mediates repression of GSTP1 genes with hypermethylation in MCF-7 breast cancer cells.  Paragraph [0103] discloses that other types of cancer cells have CPG island hypermethylation of GSTP1.  Paragraph [0103] discloses that siRNA targeting MBD2 mRNA, but not siRNA targeting MeCP2 activated transcription from hypermethylated GSTP1 
These arguments are not found persuasive.  The amended claims do not adopt the enabled scope as presented in the prior action.  The claims broadly read on the administration of the compound of formula (V) to modulate CpG island hypermethylation and/or epigenetic gene silencing of any gene with any  mechanism or any MBD family protein.  The unpredictable nature of the invention, as explained in the rejection of record, does not allow one to extrapolate from the cell-based assays presented in the instant specification to the full scope of the claimed invention.  For example, Dang et al (Cancer Research, Vol. 65, No. 20, pages 9485-9494, October 2005, cited as reference 11 on the IDS filed 6/4/2019) teach that GSTP1 is frequently overexpressed in many cancers, including breast cancer and bile duct cancer (e.g., page 9845, left column, last full paragraph).  Dang et al teach that GSTP1 promotes tumorigenicity in terms of in vivo tumor engraftment and growth (e.g., Title, Abstract; page 9485, right column, last paragraph; page 9492, right column, full paragraph).  Huang et al (Modern Pathology, Vol. 16, No. 6, pages 558-565, 2003, cited as reference 15 on the IDS filed 6/4/2019) teach that expression of GST-pi was associated with breast tumors that are more aggressive and have a poorer prognosis than GST-pi-negative breast cancers (e.g., Abstract; page 563, right column, last full paragraph; paragraph bridging pages 563-564; page 564, left column, 1st full paragraph).  Accordingly, one would have recognized the unpredictability in using the compound of Formula V to increase expression of GSTP1 in breast cancer and liver cancer.  Additionally, the evidence presented in the disclosure is limited to a cell-based assay that specifically involves hypermethylation of the GSTP1 gene.  No working examples are provided for the reversal of 
	Thus, the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699